Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: In claim 17, on line 2, “ae’ appears to be “a”.  
Appropriate correction is required.


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 1 and 4-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi 9,933,601.
Shi discloses an optical system comprising a lens assembly (100, 200) comprising one or more polymer layers (135, 145, 150, 175) each including a lens portion (convex or concave portions) and an extension portion (remain portions of the convex/concave portions) wherein the extension portion of a pair of polymer layers and at least end portions of the convex/concave portions of the lens portion are bonded via an adhesive (See at least Figs. 1-3); and an image sensor (227) positioned below the lens assembly and bonded to the lens assembly via a bonding layer (at least column 3, via filter layer, ceramic layer and PCB circuitry) and configured to sense light that passes through the lens portion of the one or more polymer layers.  The polymer layers are made from one or more injection molding process.  A footprint of the lens assembly is substantially identical to a footprint of the image sensor.  The extension portions of the polymer layers constitute a plurality of spacers.  The system includes a cap or a cover (250, 300) as an opaque coating on exterior surfaces of the lens assembly (column 3) wherein the exterior surfaces do not face the image sensor; and an opaque lens holder comprising a housing and a retainer (Figs. 2 and 3) with at least a part of the retainer is sandwiched between the housing and the image sensor (Fig. 3).  The housing includes a first bottom surface forming a bottom opening (cavity for the image sensor) facing the retainer and bonded with the top surface of the retainer via a first adhesive (through spacer layer 225 and circuitry 235).  The retainer includes a middle surface to mount a filter (IR filter 140, glass .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi 9,933,601.
With respect to claims 2, 3 and 20, although Shi lacks an inclusion of material for the polymer layers as claimed, selecting a known available material for making polymer layers for suitable use would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) McEldowney 7,763,841 discloses an optical sensing system comprising a plurality of polymer lenses with spacers.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878